Case 1:16-cv-11118-ADB Document 197-1 Filed 09/12/19 Page 1 of 11




          EXHIBIT A
      Case 1:16-cv-11118-ADB Document 197-1 Filed 09/12/19 Page 2 of 11



                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MASSACHUSETTS

ANGEL ECHAVARRIA,                           )
                                            )
           Plaintiff,                       )
                                            )       Case No. 1:16-cv-11118-ADB
           v.                               )
                                            )      Hon. Allison D. Burroughs,
J. MICHAEL ROACH, JOHN GARVIN,              )      District Judge
RAYMOND GUILLERMO, JOSEPH                   )
ROWE, NORMAN ZUK, RUSSELL                   )
GOKAS, CHARLES LUISE, JOHN                  )
SCANNELL, MICHAEL COONEY,                   )
JOHN HOLLOW, UNKNOWN                        )
OFFICERS OF THE LYNN POLICE                 )
DEPARTMENT, UNKNOWN                         )
OFFICERS OF THE                             )
MASSACHUSETTS STATE POLICE                  )
and the CITY OF LYNN,                       )
Massachusetts,                              )
                                            )
           Defendants.                      )       JURY TRIAL DEMANDED



                        AMENDED NOTICE OF DEPOSITION

       PLEASE TAKE NOTICE THAT the deposition of the following individuals
will be taken on the following dates and times, and at the following place, at which
you may appear if you so desire. The depositions will be recorded by stenography.
As to counsel of record for the Deponents, this is a demand upon to you to produce
said Deponents:


            DATE                     TIME              LOCATION
                                                   O'Brien & Levine
                                  10:00 a.m.     68 Commercial Wharf
                May 16-17, 2019
                                     EST           Boston, MA 02110
      Case 1:16-cv-11118-ADB Document 197-1 Filed 09/12/19 Page 3 of 11



       As counsel of record for City of Lynn, this is a demand upon you to designate
and produce the person or persons designated by the City of Lynn to provide
binding testimony on the City of Lynn’s behalf on the subject of the City of Lynn’s
policies, practices, and customs in effect from 1989 to present relating to:


TOPIC 1

      The person(s) assigned the duties of designing, finalizing, and implementing
the policies, practices, and procedures for the City of Lynn Police Department from
1989 to present.



TOPIC 2

       The policies, practices, and procedures of the Lynn Police Department
relating to internal investigations regarding misconduct, including but not limited
to the discipline of Lynn police officers who were found to have engaged in
misconduct contrary to City of Lynn policies. To the extent that there is variance in
the policies and procedures regarding internal investigations of misconduct, this
topic is specifically seeking information about investigations of the following types
of misconduct: misconduct during the course of an investigation, improper handling
of witnesses, failure to disclose exculpatory evidence (including the failure to
document alternative suspects), fabrication of inculpatory evidence, suggestive
identification procedures, the improper collection and documentation of crime-scene
evidence, and failing to document investigation activities.


TOPIC 3

       The policies, practices, and procedures of the Lynn Police Department
relating to the retention policies concerning citizen complaints and citizen
complaint investigations. This request includes but is not limited to testimony
related to any investigation of civilian complaints alleging any investigatory
misconduct by a Lynn Police officer.



TOPIC 4

      An evaluation of whether the investigation described in Plaintiff’s complaint
properly complied with the existing polices, practices, and procedures of the Lynn
      Case 1:16-cv-11118-ADB Document 197-1 Filed 09/12/19 Page 4 of 11



Police Department as it relates to investigation, handling, collection and
documentation of evidence, identification procedures, documentation of
investigation activities, and disclosure of exculpatory evidence.

TOPIC 5

       The policies, practices, and procedures of the Lynn Police Department
relating to the method and manner by which supervisors monitor, report, and/or
discipline subordinate Lynn Police officers for potential violations of departmental
rules or state/federal laws.

TOPIC 6

      The procedures, practices, protocols, and systems in place to train and
supervise Lynn police officers about conducting criminal investigations including,
but not limited to the following topics:
   a) conducting and documenting witness and/or suspect interviews including but
      not limited to Defendant statements recording any such interviews, the
      administration of Miranda warnings, and/or method of
      questioning/interrogation;
   b) identification procedures (including but not limited to the use of photo books,
      mug books, photo arrays, line-ups);
   c) use of language translators (including but not limited to ensuring that
      translators are qualified);
   d) development of evidence during investigations including proscriptions
      against fabricating and/or creating improper evidence;
   e) documenting activity related to police investigations, writing police reports,
      and maintaining investigative files;
   f) documentation of persons identified as suspects and/or persons of interest;
   g) the process by which suspect and/or persons of interest are identified,
      tracked, investigated, and excluded;
   h) the obligation to disclose exculpatory evidence/information, including but not
      limited to evidence/information related to alternate suspects, persons of
      interest, and/or any benefit provided to a third-party witness in exchange for
      information related to an investigation;
   i) the handling and documentation of cooperating witnesses, including but not
      limited to benefits offered and provided in exchange for information and/or
      testimony;
   j) collaboration with other law enforcement agencies on investigations;
   k) the collection, preservation, documentation, and testing of crime-scene
      evidence;
   l) the creation, development, retention, and use of training records, training
      data, disciplinary/misconduct records, and/or disciplinary/misconduct data
      Case 1:16-cv-11118-ADB Document 197-1 Filed 09/12/19 Page 5 of 11



   m) documenting all materials (including but not limited to reports, physical
      evidence, notes, or photographs) generated as part of an investigation;
   n) documenting the retention of all documents related to a City of Lynn police
      investigation;
   o) documenting the destruction of all materials (including but not limited to
      reports, physical evidence, notes, or photographs) related to a City of Lynn
      police investigation;
   p) the digitalization of materials (including but not limited to reports, physical
      evidence, notes, or photographs) generated as part of an investigation prior to
      being destroyed pursuant to the Lynn Police Department destruction
      schedule; and
   q) documenting/identifying any policies or procedures to track information and
      materials (including but not limited to reports, physical evidence, notes, or
      photographs) kept in a City of Lynn police investigation file that is produced
      to anyone outside of the Lynn Police Department.


TOPIC 7
       The policies, practices, and procedures in place to determine when sections
and/or departments of the Lynn Police Department should retrain officers, and/or
issue policy clarifications and/or policy reminders.


TOPIC 8

       The policies, practices, and procedures of the Lynn Police Department
relating to conducting criminal investigations, including but not limited to the
following subjects;

   a) conducting and documenting witness and/or suspect interviews including but
      not limited to Defendant statements recording any such interviews, the
      administration of Miranda warnings, and/or method of
      questioning/interrogation;
   b) identification procedures (including but not limited to the use of photo books,
      mug books, photo arrays, line-ups);
   c) use of language translators (including but not limited to ensuring that
      translators are qualified);
   d) development of evidence during investigations including proscriptions
      against fabricating and/or creating improper evidence;
   e) documenting activity related to police investigations, writing police reports,
      and maintaining investigative files;
   f) documentation of persons identified as suspects and/or persons of interest;
   g) the process by which suspect and/or persons of interest are identified,
      tracked, investigated, and excluded;
        Case 1:16-cv-11118-ADB Document 197-1 Filed 09/12/19 Page 6 of 11



   h) the obligation to disclose exculpatory evidence/information, including but not
      limited to evidence/information related to alternate suspects, persons of
      interest, and/or any benefit provided to a third-party witness in exchange for
      information related to an investigation;
   i) the handling and documentation of cooperating witnesses, including but not
      limited to benefits offered and provided in exchange for information and/or
      testimony;
   j) collaboration with other law enforcement agencies on investigations;
   k) the collection, preservation, documentation, and testing of crime-scene
      evidence;
   l) the creation, development, retention, and use of training records, training
      data, disciplinary/misconduct records, and/or disciplinary/misconduct data
   m) documenting all materials (including but not limited to reports, physical
      evidence, notes, or photographs) generated as part of an investigation;
   n) documenting the retention of all documents related to a City of Lynn police
      investigation;
   o) documenting the destruction of all materials (including but not limited to
      reports, physical evidence, notes, or photographs) related to a City of Lynn
      police investigation;
   p) the digitalization of materials (including but not limited to reports, physical
      evidence, notes, or photographs) generated as part of an investigation prior to
      being destroyed pursuant to the Lynn Police Department destruction
      schedule; and
   q) documenting/identifying any policies or procedures to track information and
      materials (including but not limited to reports, physical evidence, notes, or
      photographs) kept in a City of Lynn police investigation file that is produced
      to anyone outside of the Lynn Police Department.


TOPIC 9

       The policies, practices, and procedures of the Lynn Police Department
relating to Defendant statements, including but not limited to the following
subjects:

   a) the administration of Miranda warnings and waivers;
   b) documentation of Defendant statements;
   c) audio or video recording of Defendant statements;
   d) the use of language translators (including but not limited to ensuring that
      translators are qualified) during interrogations;
   e) disclosure of Defendant statements;
   f) the duration and venue of Defendant interrogations;
   g) Defendant’s access to counsel; and
      Case 1:16-cv-11118-ADB Document 197-1 Filed 09/12/19 Page 7 of 11



   h) the process by which an interrogation is terminated


TOPIC 10

       The policies, practices, and procedures of the Lynn Police Department
relating to the City of Lynn’s retention and destruction schedule, including policies,
procedures, and practices related to any document requested by Plaintiff but
otherwise identified as being destroyed by the City of Lynn (including the Lynn
Police Department).

TOPIC 11

       The disposition, including but not limited to the creation, modification,
retention, destruction, copies, location and movement, and/or production, of any
investigation file, document, or materials (including but not limited to reports,
physical evidence, notes, or photographs) related to the Daniel Rodriguez murder
investigation.

TOPIC 12

       The disposition, including but not limited to the creation, modification,
retention, destruction, copies, location and movement, and/or production, of any
investigation file, document, or materials (including but not limited to reports,
physical evidence, notes, or photographs) related to the 1993 Victor Batista
attempted murder investigation (Lynn Incident Number 93/20418).

TOPIC 13

       The disposition, including but not limited to the creation, modification,
retention, destruction, copies, location and movement, and/or production, of any
investigation file, document, or materials (including but not limited to reports,
physical evidence, notes, or photographs) related to the Mariano Bonifacio (DOB:
09/30/1962).

TOPIC 14

       The disposition, including but not limited to the creation, modification,
retention, destruction, copies, location and movement, and/or production, of any
investigation file, document, or materials (including but not limited to reports,
physical evidence, notes, or photographs) related to the Gary Sevinor (DOB:
08/02/1956).
      Case 1:16-cv-11118-ADB Document 197-1 Filed 09/12/19 Page 8 of 11



TOPIC 15

       The disposition, including but not limited to the creation, modification,
retention, destruction, copies, location and movement, and/or production, of any
investigation file, document, or materials (including but not limited to reports,
physical evidence, notes, or photographs) related to the Isidoro Rodriguez (DOB:
11/21/1973).

TOPIC 16

       The disposition, including but not limited to the creation, modification,
retention, destruction, copies, location and movement, and/or production, of any
investigation file, document, or materials (including but not limited to reports,
physical evidence, notes, or photographs) related to the Otilo/Socio Rodriguez,
brother of Isidoro Rodriguez and Daniel Rodriguez.


TOPIC 17

       The policies, practices, and procedures of the Lynn Police Department as well
as any training relating to the use of confidential informants and/or cooperators,
including but not limited to the recruitment, handling, documentation of any
activity, promises/benefits offered to confidential informants, testimony, case work,
partnerships with other entities, and/or termination of use.

TOPIC 18

       The policies, practices, and procedures of the Lynn Police Department as well
as any training relating to conducting multi-jurisdiction investigations (including
any relating to investigating homicides) including but not limiting to: (1)
documenting work performed in such investigations (2) developing a master
investigation file that contains all of the documents generated in the investigation;
(3) the chain of command; (4) the applicability of Lynn Police Department policies,
practices and procedures; (5) documenting communications and/or information
shared between investigators (including those from different agencies); (6) ensuring
that information from Lynn police officers is conveyed to investigators from other
agencies; (7) identifying and documenting tips or other information learned from
police officers or persons not employed by the Lynn Police Department.

TOPIC 19

      The policies, practices, and procedures of the Lynn Police Department
regarding evaluations of its police officers, including but not limited to any
standards for evaluating the work performed by Lynn police officers, how those
standards are communicated to Lynn police officers, how any evaluations are
      Case 1:16-cv-11118-ADB Document 197-1 Filed 09/12/19 Page 9 of 11



communicated to Lynn police officers, how the evaluations are used to improve
officer performance and/or correct deficient performance.


TOPIC 20

      The policies, practices, and procedures of the Lynn Police Department
regarding visiting any witness who is held as a prisoner/detainee in any
government institution, including but not limited to communicating with that
witness’ attorney(s), documenting and reporting the complete communications had
with/about the imprisoned witness, and/or any benefits offered to the imprisoned
witness.

TOPIC 21

       The policies, practices, and procedures of the Lynn Police Department
regarding obtaining criminal histories of suspects, witnesses, or other persons as
part of a criminal investigation.

TOPIC 22
       Incidents between 1989 and the present in which Lynn police officers have
been accused of and/or have been found, by the Lynn Police Department, other law
enforcement officials, or any court, to have engaged in: failure to comply with Brady
obligations; fabrication or suppression of evidence; improper or unduly suggestive
identification procedures; or failure to properly document criminal investigations.
The witness should also be prepared to testify how such incidents are documented
and investigated.



                                               RESPECTFULLY SUBMITTED,

                                              Angel Echavarria

                                              BY:   /s/ Mark Loevy-Reyes
                                                    One of Plaintiff’s Attorneys


Arthur Loevy
Jon Loevy
Steve Art
Mark Loevy-Reyes
Debra Loevy-Reyes
Gayle Horn
Renee Spence
     Case 1:16-cv-11118-ADB Document 197-1 Filed 09/12/19 Page 10 of 11



Anand Swaminathan
Tara Thompson
LOEVY & LOEVY
311 North Aberdeen St., Third Floor
Chicago, IL 60607
(312) 243-5900
mark@loevy.com
      Case 1:16-cv-11118-ADB Document 197-1 Filed 09/12/19 Page 11 of 11



                              CERTIFICATE OF SERVICE

       I, Mark Loevy-Reyes, an attorney, hereby certify that on April 1, 2019, I served the

foregoing Notice of Deposition by electronic mail to all counsel of record.

                                                         /s/ Mark Loevy-Reyes
                                                         One of Plaintiff’s Attorneys
